Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 23, 2018

The Court of Appeals hereby passes the following order:

A18A0945. SHERYL L. SMITH v. DLJ MORTGAGE CAPITAL, INC.

         This case originated as a dispossessory action in magistrate court. Following
an adverse ruling in the magistrate court, Smith appealed to the superior court, which
issued a writ of possession in favor of DLJ Mortgage Capital, Inc. Smith appealed to
this Court from the writ of possession. But her appeal was dismissed because she
failed to follow our discretionary appeal procedure. See Case No. A17A1407
(dismissed April 13, 2017).1 See also OCGA § 5-6-35 (a) (1). Thereafter, DLJ
Mortgage Capital filed a motion for supersedeas bond, which the superior court
granted on April 14, 2017. Smith filed a timely notice of appeal from the April 14
order in the Supreme Court, which transferred the case to this Court. See Case No.
S18A0068 (transferred September 13, 2017). DLJ Mortgage Capital, however, has
filed a motion to dismiss this appeal.
         Pretermitting whether Smith was required to follow the discretionary appeal
procedure pursuant to OCGA § 5-6-35 (a) (1), this appeal must be dismissed because
it is moot. Once an underlying appeal has been resolved, all issues regarding the
propriety of a supersedeas bond are rendered moot. See Muhammad v. Power
Lending, LLC, 311 Ga. App. 347, 349-350 (5) (715 SE2d 734) (2011); accord Smith
v. State, 264 Ga. App. 636 (591 SE2d 500) (2003). Smith’s underlying appeal having
been resolved, any issues relating to the supersedeas bond are moot. See Muhammad,
supra.


         1
        Smith’s subsequent petition for writ of certiorari in the Supreme Court was
denied. See Case No. S17C1669 (cert. denied August 28, 2017).
     For this reason, DLJ Mortgage Capital’s motion to dismiss is hereby
GRANTED, and this appeal is DISMISSED.

                                Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 01/23/2018
                                       I certify that the above is a true extract from
                                the minutes of the Court of Appeals of Georgia.
                                       Witness my signature and the seal of said court
                                hereto affixed the day and year last above written.


                                                                                , Clerk.